Citation Nr: 1135399	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  11-00 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an effective date earlier than November 26, 1995, for the grant of service connection for tinnitus.

2.  Entitlement to an effective date earlier than November 26, 1996, for the grant of service connection for disequilibrium/labyrinthitis disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1953 to March 1956.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at an August 2011 videoconference hearing before the undersigned at the RO.  At that time, it was clarified that since the effective date of service connection and a 30 percent evaluation for disequilibrium/labyrinthitis was November 26, 1996, the underlying claim was for an earlier effective date for the grant of service connection.  A transcript is associated with the claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a July 1997 rating decision, the RO granted service connection for tinnitus, with a 10 percent evaluation assigned as of November 25, 1995; the effective date portion of this grant was never appealed by the Veteran.

2.  In an August 2000 rating decision, the RO granted service connection for a disequilibrium/labyrinthitis disorder, with a 10 percent evaluation assigned as of November 26, 1996; the effective date portion of this grant was never appealed by the Veteran.


3.  The Veteran filed a request for earlier effective dates for the grant of service connection for tinnitus and disequilibrium/ labyrinthitis in August 2009 but has not alleged clear and unmistakable error (CUE) in a prior decision as a basis for his claim.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 26, 1995, for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.155, 3.160, 3.400 (2010).  

2.  The criteria for an effective date earlier than November 26, 1996, for the grant of service connection for disequilibrium/labyrinthitis disorder have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.155, 3.160, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Under 38 C.F.R. § 3.159(b)(3), no duty to provide 38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice of Disagreement or when, as a matter of law, entitlement to the benefit claimed cannot be established.  As noted below, in view of applicable case law, there is no legal basis for the benefits claimed, and, accordingly, no VCAA notification duties are required here.

The Board nevertheless observes that full 38 C.F.R. § 3.159(b) notice as to the effective date claims was provided in an October 2009 letter.  Moreover, the RO obtained service treatment records (STRs) and outpatient treatment records from the Las Vegas VA Medical Center (VAMC), and the Veteran was provided a VA examination in January 2010.  There is no indication of additional relevant evidence that has not been obtained to date.  The Board therefore finds that that no additional assistance is required to fulfill VA's duty to assist the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Earlier Effective Date

A.  Applicable Law

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
The Veteran initially filed a claim of entitlement to service connection for tinnitus in November 1996, and the claim was denied in an April 1997 rating decision.  However, the RO granted service connection in a July 1997 rating decision after receiving additional information, and assigned a 10 percent evaluation, effective from November 26, 1995, one year prior to the date of receipt of the claim for service connection.  The Veteran was notified of this decision, and of his right to appeal, in September 1997 but did not respond within the following year.

The RO subsequently denied service connection for labyrinthitis in an April 1998 rating decision after the Veteran reported that he had been diagnosed with the condition at an October 1997 VA examination.  The Veteran filed a timely Notice of Disagreement, and the Board ultimately remanded the claim for a VA examination in a March 2000 decision.  After a favorable opinion was rendered at a June 2000 VA examination, the RO granted service connection for labyrinthitis in an August 2000 rating decision, assigning a 10 percent evaluation, effective from November 26, 1996, the date of his claim for service connection for tinnitus.  The Veteran was notified of this decision in September 2000.  He filed a Notice of Disagreement as to the evaluation for labyrinthitis in September 2001, but not as to the effective date.  

The Board would point out that, in the absence of a Notice of Disagreement as to the initially assigned effective dates for service connection for tinnitus and labyrinthitis, the July 1997 and August 2000 decisions are final as to the effective dates assigned.  See 38 U.S.C.A. § 7105(c).

The Veteran filed a request for earlier effective dates for the grant of service connection for both tinnitus and labyrinthitis in August 2009.  He contends that the grant of service connection should date back to 1956 when he filed a claim of entitlement to service connection for residuals of deafness resulting from weapon firing near his head while in active service.  At the time, in 1954, he was knocked unconscious by the explosion and lost hearing for several days.  In this regard, the Board notes that a May 1956 VA examiner noted slight tinnitus on the examination report.  The Veteran contends that this notation should have been broadly construed as a claim for service connection for both tinnitus and labyrinthitis.  

The underlying problem with the Veteran's current claim is that he has filed a freestanding effective date claim with the dates of service connection.  The Court's holding in Rudd v. Nicholson, 20 Vet. App. 296 (2006) dictates that the Veteran's claim for earlier effective dates for service connection for tinnitus and labyrinthitis must fail.  To the extent that the Veteran intended his current claim to be a "freestanding" claim for an earlier effective date for service connection for tinnitus and labyrinthitis, "such a possibility vitiates the rule of finality."  Id. at 300.  A freestanding claim for an earlier effective date for service connection for tinnitus and disequilibrium/labyrinthitis seeks a benefit not provided by law.  When the law is dispositive against a claim, as here, the claim must be denied or the appeal terminated.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, pursuant to Rudd, and regardless of the Veteran's assertions as to the 1956 examination report, this appeal must be denied.  But see 38 C.F.R. § 3.157 (a report of examination or hospitalization by VA or one of the uniformed services will be accepted as an informal claim for benefits; however, these provisions apply only after a formal claim for compensation or pension has been allowed, or compensation has been disallowed because the disability is not compensable).

The Board further notes that the only way to overcome the finality of a prior decision is to request revision of the decision based on clear and unmistakable error (CUE).  See Rudd v. Nicholson, supra.  Here, there is no specific claim of CUE with respect to the prior final August 2000 and January 2003 rating decisions.  
The law pertaining to eligibility for an earlier effective date is dispositive of this issue.  Therefore, the Veteran's appeal must be denied because of the absence of legal entitlement under the law.  See Sabonis, 6 Vet. App. at 430.


ORDER

Entitlement to an effective date earlier than November 26, 1995, for the grant of service connection for tinnitus is denied.

Entitlement to an effective date earlier than November 26, 1996, for the grant of service connection for disequilibrium/labyrinthitis disorder is denied.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


